Citation Nr: 0819272	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for impotence, as 
secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to August 1967 
and from February 1971 to September 1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
impotence, and granted service connection for diabetes 
mellitus, type II, assigning a 20 percent rating, effective 
April 29, 2004.

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  With resolution of the benefit of the doubt in the 
veteran's favor, the veteran's impotence is shown to be 
etiologically related to his service-connected diabetes 
mellitus, type II.

2.  Diabetes mellitus, type II, necessitates a controlled 
diet, insulin, and regulation of activities, without evidence 
of ketoacidosis, hypoglycemic reactions, or hospitalizations. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for impotence, as 
secondary to service-connected diabetes mellitus, type II, 
have been approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

2.  The criteria for an initial disability rating of 40 
percent for diabetes mellitus, type II, have been met; the 
criteria for an evaluation in excess of 40 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Considering the claim of service connection for impotence, as 
secondary to service-connected diabetes mellitus, type II, in 
light of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim for service connection for impotence 
has been accomplished.

Regarding the claim for an initial higher rating for diabetes 
mellitus, type II, VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of an RO letter dated in January 
2006, after the initial adjudication of the claim.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim for a 
higher rating; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  The March 2006 statement of the case (SOC) advised 
the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the veteran 
received VCAA notice after the original adjudication of his 
claim, he is not shown to be prejudiced by the timing of 
VCAA-compliant notice, as the RO readjudicated his claim in a 
September 2006 supplemental statement of the case (SSOC).  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The January 2006 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  However, such 
procedural defect does not constitute prejudicial error in 
this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran in the 
October 2005 notice of disagreement (NOD), during the March 
2007 VA examination, and during the August 2007 Board 
hearing, in which a description was made as to the effect of 
the service-connected disability on his employment and daily 
life.  These statements indicate an awareness on the part of 
the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." Vazquez-Flores, 
22 Vet. App. at 48; see Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  In addition, the March 2006 SOC informed the 
veteran that a disability rating would be based in part on 
the impact of the veteran's condition and his symptoms on 
employment.  Further, the March 2006 SOC stated that evidence 
that would be used to establish a disability rating included 
VA treatment records, Social Security determinations, 
statements from employers regarding job performance and lost 
time, and lay statements from others that have witnessed his 
condition.  Hence, the showing of actual knowledge and 
notification to the veteran satisfies the first and fourth 
requirements of Vazquez-Flores.

The August 2005 rating decision includes a discussion of the 
rating criteria used in the present case, and this criteria 
was set forth in further detail in the March 2006 SOC.  The 
veteran was accordingly made well aware of the requirements 
for an increased rating pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second and third 
notification requirements of Vazquez-Flores.

Finally, the Board notes that this appeal arises from 
disagreement with the initial evaluation assigned following 
the grant of service connection.  The courts have held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, any failure 
to provide the notification outlined in Vazquez-Flores is not 
prejudicial to the veteran. 

The VA also has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, and a report of VA 
examination are associated with the claims file.  
Additionally, the veteran presented testimony at a Board 
hearing in support of his claims and the hearing transcript 
is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

Service Connection for Impotence

The veteran seeks service connection for impotence, as 
secondary to his service-connected diabetes mellitus, type 
II.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence is at an approximate balance and the appeal 
will be allowed.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  38 
C.F.R. § 3.310(a) (2007).  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

A March 1995 non-VA medical record from the Forrest General 
Hospital shows a diagnosis of erectile dysfunction - long 
standing and refractory to multiple treatments.  This is the 
first medical record that shows a diagnosis of erectile 
dysfunction.

A November 2004 non-VA medical record from W.S., M.D. shows a 
diagnosis of impotence of organic origin.

An April 2005 non-VA medical record from V.B., M.D. states 
that the veteran's diabetic history dated back eighteen years 
prior to the April 2005 medical record when, after having 
problems with impotence, he was diagnosed with metabolic 
syndrome.

In an August 2005 letter, Dr. V.B. opined that there was no 
doubt in his mind that the veteran's impotence was due to his 
underlying diabetes.  He stated that there were no other risk 
factors extant and it was well-stated in Harrison's and 
Cecil's textbooks of medicine that impotence could be an 
early symptom of diabetes.  Dr. V.B., M.D. stated that slowly 
developing impotence could be the first symptoms of 
underlying diabetes.  He was not sure when the veteran had 
received a formal diagnosis of diabetes, but noted that under 
current criteria it could have been made 15 years earlier.  
He further stated that support for this opinion was 
voluminous in the medical literature and was recently 
reviewed in American Family Physician, The Journal of the 
American Academy of Family Practice.

In a September 2005 letter from A.T., M.D., a neurologist, 
the non-VA physician opined that the veteran's impotence was 
related to his diabetes, which could cause early autonomic 
neuropathy.  The physician stated that according to the 
veteran, he had no morning erection, even during the sleep 
study, and this symptom pointed toward the etiology of his 
impotence being organic and not psychogenic.

On March 2007 VA examination, the veteran reported that he 
was first diagnosed with diabetes mellitus approximately 
seven years prior to the examination, but his blood glucose 
levels were elevated as far back as 1985.  He also reported 
that his erectile dysfunction dated back to 1985.  After 
physical examination, the pertinent diagnosis was erectile 
dysfunction, unrelated to diabetes mellitus.  The VA 
physician stated that exact etiology of the erectile 
dysfunction was not clear.  He further stated that he was 
unable to connect the diabetes and erectile dysfunction 
because the erectile dysfunction was present at the same time 
his diabetes was diagnosed.  He stated, however, that if 
older records (prior to 2000) could be obtained showing 
elevated blood glucose levels diagnostic of diabetes, then 
possibly a link could be established. 

During his August 2007 Board hearing, the veteran testified 
that when he became impotent, he was told that he was pre-
diabetic and currently, he was diabetic.  He stated that he 
had read medical articles, journals, and textbooks related to 
this issue and they all state that many times, the problem of 
impotence would be the presenting of complex diabetes.

The record reflects competing medical opinions on the 
question of whether the veteran's impotence is related to his 
service-connected diabetes mellitus, type II.  However, the 
Board finds that, when these opinions are closely examined, 
the medical opinions supporting the veteran's claim for 
service connection for impotence are more probative.

The August 2005 non-VA physician opined that the veteran's 
impotence was related to his service-connected diabetes.  He 
provided rationale for his opinion and also based the opinion 
on review of medical literature.  The September 2005 non-VA 
physician also provided rationale for his opinion that the 
veteran's impotence was related to his service-connected 
diabetes.  The March 2007 VA examiner's opinion was based on 
the lack of records prior to 2000 showing the veteran had 
elevated blood glucose levels.  However, the veteran has 
testified that his impotence began when his blood glucose 
levels increased and he was told that he was pre-diabetic.  
The veteran is a medical doctor and is therefore competent to 
render a diagnosis as to his medical condition.  "Competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Hence, the Board finds that the 
veteran's testimony of having increased blood glucose levels 
prior to 2000 is competent and probative evidence.

The veteran's testimony of having increased blood glucose 
levels prior to 2000 and the March 2007 VA examiner's opinion 
that elevated blood glucose levels diagnostic of diabetes 
prior to 2000 could establish a link between the veteran's 
diabetes and his impotence corroborates the August 2005 
opinion from Dr. V.B. and the September 2005 opinion from Dr. 
A.T. that the veteran's impotence is secondary to his 
service-connected diabetes mellitus, type II.  Hence, the 
Board finds that the August 2005 and September 2005 opinions 
are probative evidence supporting a finding that the 
veteran's impotence is secondary to his service-connected 
diabetes mellitus, type II.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and resolving all 
reasonable doubt on the question of medical nexus in the 
appellant's favor, the Board finds that the criteria for 
service connection for impotence, as secondary to service-
connected diabetes mellitus, type II, have been met.

Higher Rating for Diabetes Mellitus, Type II

The veteran contends that his diabetes mellitus, type II is 
more severe than the current evaluation reflects.  He asserts 
that he requires regulation of activities due to his diabetes 
mellitus, type II.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's diabetes mellitus is evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 
20 percent rating is assigned when there is evidence that the 
veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities.  A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.  Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an initial higher rating for diabetes 
consist of private medical records as well as a report of VA 
examination. 

In an October 2006 examination report from non-VA physician, 
A.T., M.D., the veteran complained of a minor injury to his 
toe which resulted in a cut that took a long time to heal.  
After examination, the impression included peripheral 
neuropathy.  The plan stated that the veteran should take all 
precautions with his feet, including frequent cleaning with 
soap and water.  He was to avoid any activities that could 
injure his feet.  It was noted that the veteran had 
difficulty enjoying his hobbies for fear of injury. 

An October 2006 letter from a non-VA physician, J.P., M.D., 
states that he had treated the veteran for his diabetes and 
neuropathy.  He further stated that the veteran's activities 
were severely limited due to his disease.

In March 2007, the veteran underwent a VA examination.  He 
gave no history of ketoacidosis or hypoglycemia.  He also 
described no symptoms compatible with hyperglycemia or 
hypoglycemia.  He had not required hospitalization for 
diabetes, hypoglycemia or ketoacidosis. The examiner noted 
that there was no history of restriction of activities 
related to his diabetes.  After physical examination, the 
physician stated that the veteran was able to engage in 
activities of daily living without restriction.  The 
physician stated that the veteran was asymptomatic concerning 
his diabetes mellitus, with the exception of paresthesias 
about the extremities.  The diabetes also did not prevent 
employability.

During his August 2007 Board hearing, the veteran testified 
that he used to be a runner, golfer, fisherman and a hunter 
and he could no longer do these activities.  He stated that 
the reason for his avoidance of these activities was not to 
keep his blood sugar regulated, but that he had pain and 
limitation of mobility so that he could no longer do the 
activities.  He further stated that his physician did not 
suggest that he slow down his activities, but the physician 
agreed with the veteran that his activities were limited.  
Further, he stated that the last time he tried to play golf, 
he got sores on both his little toes.  He also stated that he 
could not walk down hills because his feet and legs would 
ache.  

Based on the above, the Board concludes that the evidence of 
record supports assignment of a 40 percent evaluation for 
diabetes mellitus, type II, for the entire period since the 
date of the grant of service connection for diabetes 
mellitus, type II.  The evidence clearly establishes that the 
veteran requires insulin and a restricted diet.  However, 
evidence that the veteran's diabetes results in regulation of 
activities is also required for a 40 percent evaluation.  The 
Board finds that regulation of activities is demonstrated by 
the evidence.  

In this regard, Diagnostic Code 7913 has defined regulation 
of activities as "avoidance of strenuous occupational and 
recreational activities."  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the term "regulation of 
activities" contained in Diagnostic Code 7913 means that a 
claimant must have a medical need to avoid strenuous 
occupational or recreational activities.  Camacho v. 
Nicholson, 21 Vet. App. 360, 363-64 (2007).

The veteran has testified that he is no longer able to pursue 
his activities of running, golfing, and fishing.  He stated 
that the reason he no longer participates in these activities 
is because they cause pain in his extremities.  He further 
testified that he developed sores on his fee the last time he 
played gold.  The Board notes that the veteran is a medical 
doctor.  Therefore, his testimony during the August 2007 
Board hearing is considered competent medical evidence 
regarding whether his diabetes requires the regulation of his 
activities.  38 C.F.R. § 3.159(a); Espiritu, 2 Vet. App. at 
494 (1992).  

The March 2007 VA physician noted that there was no history 
of restriction of activities related to the veteran's 
diabetes.  However, the October 2006 non-VA physician, Dr. 
J.P., has stated that the veteran's activities are severely 
limited due to his disease.  Furthermore, the October 2006 
examination report from Dr. A.T. notes that the veteran has a 
history of developing sores on his feet.  Dr. A.T. stated 
that the veteran was to take all precautions and avoid any 
activities that can injure his feet.  The Board finds that 
these two opinions outweigh that of the March 2007 VA 
examiner who stated there was no history of restriction due 
to the diabetes.  Therefore, as regulation of activities has 
been demonstrated, the Board finds that the veteran's 
diabetes meet the criteria for a 40 percent rating.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

In reaching this decision, the Board notes that under 38 
C.F.R. § 4.119, Note (1), VA is to evaluate separately 
complications of diabetes unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process under diagnostic code 7913.  The record 
shows that the veteran is in receipt of service connection, 
and separate evaluations for complications for diabetes 
mellitus; i.e., left arm neuropathy and bilateral lower 
extremity neuropathy.  However, the rating code for 
evaluation of the veteran's bilateral lower extremity 
neuropathy does not specifically contemplate pain, and it 
does not compensate for the injuries to the skin that can 
result from diabetes.  See 38 C.F.R. § 4.124a, Code 8520.  
Therefore, an increase in the evaluation for the veteran's 
diabetes mellitus, type II, does not result in a prohibited 
evaluation of the same disability under two different 
diagnoses.  See 38 C.F.R. § 4.14.  

The Board has considered whether an evaluation in excess of 
40 percent for the veteran's diabetes mellitus, type II, is 
warranted, but this is not demonstrated by the evidence.  The 
March 2007 examination states that the veteran gave no 
history of ketoacidosis or hypoglycemia and described no 
symptoms compatible with hyperglycemia or hypoglycemia.  He 
had not required hospitalization for diabetes, hypoglycemia 
or ketoacidosis.  The criteria for an evaluation greater than 
40 percent have not been met.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

The Board has also considered whether a staged rating for the 
veteran's diabetes mellitus, type II, pursuant to Fenderson, 
is warranted.  However, for all the reasons stated above, 
there is no basis for a staged rating of the veteran's 
diabetes mellitus, type II, and the claim for an initial 
higher rating must be denied.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  As the preponderance of the evidence is against 
the assignment of an initial disability rating in excess of 
20 percent, the benefit-of-the-doubt rule is not for 
application.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for impotence, as secondary to service-
connected diabetes mellitus, type II, is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.  

An initial rating of 40 percent for diabetes mellitus, type 
II, is granted, subject to the laws and regulations governing 
the payment of VA compensation.  




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


